 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RUSTY S. BELL and ALMA BELL,                    No. 1:19-cv-01493-DAD-SKO
12                       Plaintiffs,
13            v.                                     ORDER DIRECTING THE CLERK OF
                                                     COURT TO CLOSE THE CASE
14   WELLS FARGO BANK, N.A., et al.,
                                                     (Doc. 19)
15                       Defendants.
16

17
              On March 6, 2020, Plaintiffs filed a “Corrected Notice of Voluntary Dismissal With
18
     Prejudice,” in which they request that the Court dismiss this action with prejudice. (Doc. 19.)
19
     Plaintiffs filed their notice before the opposing parties served either an answer or a motion for
20
     summary judgment. As such, Plaintiffs have voluntarily dismissed this matter with prejudice
21
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). The Court therefore DIRECTS the
22
     Clerk to close this case.
23

24   IT IS SO ORDERED.
25

26
     Dated:        March 9, 2020                                 /s/   Sheila K. Oberto           .
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
